

SECOND AMENDMENT TO LEASE AGREEMENT
THIS SECOND AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into on
this 16th day of September, 2016, by and between BG SCENIC POINT OFFICE 2, L.C.,
a Utah limited liability company (the “Landlord”), and HEALTHEQUITY, INC., a
Delaware corporation (the “Tenant”).
RECITALS:
A.Landlord and Tenant entered into that certain Lease Agreement dated May 15,
2015, which was amended by that certain First Amendment to Lease Agreement dated
November 3, 2015 (as amended, collectively, the “Lease”), pursuant to which
Landlord leased to Tenant the second (2nd) and third (3rd) floors of the
Building (as defined in the Lease) (the “Existing Leased Premises”).
B.    Pursuant to Section 1.5 of the Lease, Landlord granted to Tenant a right
of first refusal with respect to the first floor of the Building.
C.    Landlord presented to Tenant an offer to lease the first floor of the
Building containing 23,206 square feet more particularly shown on Exhibit “A”
attached hereto (the “Third Expansion Premises”) and Tenant has elected to
exercise Tenant’s rights of first refusal with respect to the Third Expansion
Premises.
D.    Landlord and Tenant are entering into this Amendment for purposes of
adding the Third Expansion Premises to the Existing Leased Premises and to set
forth the rentable square feet and the useable square feet of the Leased
Premises and desire to amend the Lease to reflect such agreements, among other
things.
AGREEMENT:
NOW, THEREFORE, for the foregoing purposes, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree as follows:
1.    Recitals; Defined Terms. The Recitals set forth above are incorporated
herein and into the Lease by reference. Capitalized terms used but not defined
herein shall have their meanings set forth in the Lease.
2.    Addition of Third Expansion Premises. The Third Expansion Premises is
hereby added to and included in the definition of “Leased Premises” for all
purposes under the Lease and all provisions of the Lease applicable to the
Existing Leased Premises will apply to the Third Expansion Premises except as
follows:
(a)    The Rentable Square Feet of the Third Expansion Premises is 23,206
Rentable Square Feet;


1

--------------------------------------------------------------------------------




(b)    The Tenant Improvement Allowance for the Third Expansion Premises is an
amount equal to Fifty dollars ($50.00) per useable square foot of the Third
Expansion Premises and shall be distributed to Tenant to pay for tenant
improvements to the Third Expansion Premises in accordance with the procedure
set forth in the Lease, including, without limitation, the requirements set
forth in Exhibit “C” to the Lease;
(c)    Tenant shall, subject to the provisions of subsection 1(e) of this
Amendment, commence paying Basic Annual Rent with respect to the Third Expansion
Premises on February 1, 2017 (the “Third Expansion Premises Rent Commencement
Date”) at the rate specified in subsection 1(d) of this Amendment;
(d)    Basic Annual Rent with respect to the Third Expansion Premises is
initially $24.50 per rentable square foot of the Third Expansion Premises.
Commencing on the first anniversary of the Third Expansion Premises Rent
Commencement Date and on each anniversary of the Third Expansion Premises Rent
Commencement Date thereafter, Basic Annual Rent for the Third Expansion Premises
shall escalate using a two and one-half of one percent (2.5%) annually
compounded rate;
(e)    Tenant shall be entitled to an abatement of Basic Annual Rent with
respect to the Third Expansion Premises in an amount equal to seven (7) full
months of Basic Annual Rent payable with respect to the Third Expansion
Premises, which abatement shall be applied to the period commencing on the Third
Expansion Premises Rent Commencement Date and until such abatement has been
entirely applied; and
(f)    Notwithstanding the provisions of Article IV of the Lease to the
contrary, with respect to the Third Expansion Premises only, Tenant shall be
only obligated to pay for Tenant’s Full Service Proportionate Share of the
Common Area Expense Increase. For purposes of this subsection (f):
(i)    “Base Year” means the 2017 calendar year;
(ii)    “Common Area Expense Increase” means the amount of the increase in
Common Area Expenses in a particular calendar year over Common Area Expenses for
the Base Year, excluding the costs of any utilities which are separately metered
and paid directly by Tenant;
(iii)    “Tenant’s Full Service Proportionate Share” shall mean 30.942%;
(iv)    “Third Expansion Premises Estimated Costs” means Landlord’s estimate of
Tenant’s Full Service Proportionate Share of Common Area Expenses Increase for a
particular calendar year, excluding costs of electricity and HVAC services,
which will be separately metered and billed to Tenant.
The amounts payable by Tenant under this subsection (1)(f) are “Additional Rent”
for all purposes under the Lease. Except as expressly modified by this
subsection 1(f), the provisions of Article IV of the Lease will apply to the
Third Expansion Premises. The Third


2

--------------------------------------------------------------------------------




Expansion Premises Estimated Costs shall be payable at the same time as
“Estimated Costs” are payable with respect to the Existing Leased Premises.
Tenant shall continue to pay for Common Area Expenses with respect to the
Existing Leased Premises as provided in Article IV of the Lease.
3.    Amendment to Square Feet Measurements. Landlord and Tenant hereby agree
that (a) the Rentable Square Feet of the Building is 75,000 square feet, (b) the
Rentable Square Feet of the Leased Premises is 75,000 square feet consisting of
25,897 square feet located within the First Expansion Premises, 25,897 square
feet located in the Second Expansion Premises and 23,206 Rentable Square Feet
located in the Third Expansion Premises, (c) the usable square feet of the
Leased Premises is 68,114 square feet consisting of 23,514 useable square feet
in the First Expansion Premises, 23,553 useable square feet located in the
Second Expansion Premises, and 21,047 useable square feet located in the Third
Expansion Premises. All references in the Lease to rentable square feet of the
Building and/or the Leased Premises shall be modified to correspond to the
measurements set forth in this Section 2 of this Amendment. Without limiting the
generality of the foregoing, Tenant’s Proportionate Share of Common Area
Expenses for the First Expansion Premises and Second Expansion Premises is
69.058%. Tenant shall be entitled, at no additional cost or expense, to
additional parking for the Third Expansion Premises in accordance with the
formula set forth in Section 20.3 of the Lease and additional access cards in
accordance with Section 7.1(e) of the Lease.
4.    Amendment to Section 2.2. Section 2.2 of the Lease is hereby deleted in
its entirety and replaced with the following:
“2.2    Commencement Date    . The term of this Lease commenced on July 1, 2016
and shall expire on March 31, 2027 (the date which is 129 full calendar months
plus the partial calendar month, if any, occurring after the Commencement Date),
and is subject to extension as expressly set forth in this Lease.”
5.    Amendment to Section 6.1. Section 6.1 of the Lease is hereby deleted in
its entirety and replaced with the following:
“6.1 Use of Leased Premises. The Leased Premises shall be used and occupied by
Tenant for general office purposes consistent with a Class “A” office building,
any uses ancillary or incidental thereto, a call center or for a day
care/education facility for children (the “Child Care Facility”) primarily for
Tenant’s employees and their spouses, partners, significant others, children and
other dependents. The Child Care Facility may, subject to Tenant obtaining all
approvals as required by applicable laws, include space typical of a day care
including classrooms, outdoor fenced play area and equipment in an area to be
mutually agreed between Landlord and Tenant, kitchen, and any other typical use
associated with an education or day care facility. No other uses will be
permitted without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned, or delayed. Notwithstanding the above,
Tenant acknowledges and agrees that, as between Tenant and Landlord, the use of
the Leased Premises as a Child Care Facility is subject to the following:


3

--------------------------------------------------------------------------------




(a)     Tenant shall be responsible, at Tenant’s sole cost and expense, for
obtaining all required approvals from all applicable federal, state, county,
municipal and other agencies or authorities, including, without limitation, any
necessary approvals from the applicable health and/or fire departments, permits
required in connection with any venting or other air-removal/circulation system,
and any required fire-suppression systems, copies of such approvals shall be
delivered to Landlord prior to Tenant’s installation of any Alterations in the
Leased Premises in connection with such Child Care Facility uses;
(b)    Tenant shall be responsible, at Tenant’s sole cost and expense, for
complying with all applicable governmental laws, ordinances, regulations, and
requirements, now in force or which hereafter may be in force, of any lawful
governmental body or authorities having jurisdiction over the Leased Premises,
for the operation of the Child Care Facility, including, without limitation, all
licensing and inspections required for the Child Care Facility;
(c)    If the use of the Leased Premises for the Child Care Facility requires
any Alterations (specifically including, without limitation, in connection with
the installation of any venting or other air-removal/circulation system or a
grease trap), Tenant shall be solely responsible for all costs incurred in
connection therewith, and such Alterations shall be subject to the provisions of
Section 8.3 of the Lease;
(c)    Any taxes, assessments, charges or fees on equipment for Child Care
Facilities, including, without limitation, any kitchen equipment or sales tax
shall be paid by Tenant in addition to other amounts payable by Tenant
hereunder;
(d)    Any uses for utilities which are in excess of normal operating uses for
offices, including, without limitation, those relating to a kitchen, kitchen
equipment and kitchen area, or supplemental heating or cooling requirements,
may, at Landlord’s option, be sub-metered and billed separately to Tenant and
shall be paid by Tenant in addition to other amounts payable by Tenant
hereunder;
(e)    Notwithstanding the provisions of Exhibit “I” to the contrary, utilities,
janitorial, maintenance and waste removal for the Child Care Facility will
exceed normal office usage. Tenant will pay additional charges above Basic
Annual Rent (and in additional to reimbursement of Common Area Expenses) for the
following: (i) kitchen electricity usage as defined in the Lease, (ii) waste and
recycling removal beyond $.03 gross square foot annually, (iii) janitorial and
cleaning services for the server and kitchen back of house areas, (iv)
maintenance for all kitchen equipment, hoods, exhaust fans, make-up air units,
grease trap, grease duct etc., (v) cleaning and inspections for grease trap,
hoods, grease duct, fire suppression systems etc., (vi) permits and fees
associated with ongoing kitchen operations including all health department
permits, and sewer district inspections; and


4

--------------------------------------------------------------------------------




(f)    Tenant shall not be permitted to install any signage which is visible
from the outside of the Building relating to the Child Care Facility, provided,
however, a small sign with the name of the Child Care Facility may be permitted
on the back side of the Building with the approval of Landlord, such approval to
not be unreasonably withheld.
6.    Omnibus Amendment. Any and all other terms and provisions of the Lease are
hereby amended and modified wherever necessary, and even though not specifically
addressed herein, so as to conform to the amendments set forth in the preceding
paragraphs. Except as expressly modified and amended hereby, all other terms and
conditions of the Lease shall continue in full force and effect.
7.    Broker. Landlord and Tenant each represent to the other that it has had no
dealings with any real estate broker, agent or finder in connection with the
negotiation of this Amendment, except for Lora Munson of Coldwell Banker
Commercial (“Broker”), and that they know of no other real estate broker, agent
or finder who is entitled to a commission or finder’s fee in connection with
this Amendment. Each party shall indemnify, protect, defend and hold harmless
the other party against all claims, demands, losses, liabilities, lawsuits,
judgments, and costs and expenses (including reasonable attorney fees) for any
leasing commission, finder’s fee, equivalent compensation alleged to be owing on
account of the indemnifying parties’ dealings with any real estate broker, agent
or finder other than the Broker. The terms of this Section 7 will survive the
expiration or earlier termination of the Lease Term.
8.    Headings. The captions and headings of the various sections of this
Amendment are for convenience only and are not to be construed as defining or as
limiting in any way the scope or intent of the provisions hereof. Wherever the
context requires or permits, the singular shall include the plural, the plural
shall include the singular, and the masculine, feminine and neuter shall be
freely interchangeable.
9.    Entire Amendment. This Amendment contains all Amendments between the
Landlord and Tenant with respect to the matters set forth herein, and no
Amendment not contained herein shall be recognized by Landlord and Tenant. In
the event of any amendment or modification of this Amendment, the amendment or
modification shall be in writing signed by Landlord and Tenant in order to be
binding upon Landlord and Tenant. This Amendment is only for the benefit of
Landlord and Tenant, and no third party shall be entitled to rely on the
provisions of this Amendment. In the event of a conflict between the provisions
of this Amendment and the Lease, the provisions of this Amendment shall control.
10.    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original. An executed counterpart of this Amendment
transmitted by facsimile shall be equally as effective as a manually executed
counterpart.
11.    Authority. Each individual executing this Amendment does thereby
represent and warrant to each other person so signing (and to each other entity
for which such other person may


5

--------------------------------------------------------------------------------




be signing) that he or she has been duly authorized to deliver this Amendment in
the capacity and for the entity set forth where she or he signs.
{Signature Page Follows}


6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first above written.
LANDLORD:
BG SCENIC POINT OFFICE 2 L.C., a Utah limited liability company, by its manager



The Boyer Company, L.C., a Utah limited liability company




By:
_______________________
Name:
Title: Manager







TENANT:
HEALTHEQUITY, INC., a Delaware corporation







By:        
Name: __________________________
Title: ___________________________


7

--------------------------------------------------------------------------------






Exhibit “A”


Depiction of Third Expansion Premises






8